EXHIBIT 10.1

Lloyds Bank plc

CityMark

150 Fountainbridge

Edinburgh EH3 9PE

September 11, 2018

The Hanover Insurance Group, Inc.

440 Lincoln Street

Worcester, MA 01653

USA

Attention: Jeffrey Farber

 

  Re:

Waiver

Ladies and Gentlemen:

Reference is made to (i) that certain Letter of Credit Facility Agreement, dated
as of October 15, 2015 (as amended and restated on October 27, 2017 and as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Facility Agreement”), entered into, between,
among others, Chaucer Holdings Limited, a company incorporated in England and
Wales (the “Borrower”) and Lloyds Bank plc, as Facility Agent (in such capacity,
the “Facility Agent”) and as Security Agent (in such capacity, the “Security
Agent”) and (ii) that certain Amended and Restated Guaranty, dated as of
October 27, 2017 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guaranty”) among The
Hanover Insurance Group, Inc. (“Guarantor”), the Facility Agent and the Security
Agent. Capitalized terms used herein and not otherwise defined herein shall have
their respective meanings as set forth in the Facility Agreement and the
Guaranty.

The Guarantor has advised the Facility Agent that it intends to enter into an
Agreement for the Sale and Purchase of Shares in the Capital of The Hanover
Insurance International Holdings Limited, Chaucer Insurance Company Designated
Activity Company and Hanover Australia HoldCo Pty Ltd., to be dated on or about
September 13, 2018 (the “SPA”), by and among the Guarantor and China Reinsurance
(Group) Corporation, a joint stock limited company incorporated in The People’s
Republic of China, pursuant to which (i) the Guarantor intends to sell one
hundred percent (100%) of its ownership interest in each of The Hanover
Insurance International Holdings Limited and Hanover Australia HoldCo Pty Ltd.
and (ii) The Hanover Insurance Company intends to sell one hundred percent
(100%) of its ownership interest in Chaucer Insurance Company Designated
Activity Company.

The Guarantor has requested that the Facility Agent waive compliance by the
Guarantor with Section 4.04(d) and Section 4.04(b) in the Guaranty as set forth
herein.

 

1



--------------------------------------------------------------------------------

The Guarantor and the Facility Agent hereby agree as follows:

Section 1. Waiver. From and after the date first set forth above through
March 31, 2019, the Facility Agent hereby waives any breach of the provisions of
Section 4.04(d) and Section 4.04(b) of the Guaranty solely as a result of the
Guarantor entering into the SPA and agrees that no Default will have occurred as
a result of the Guarantor entering into the SPA. The foregoing waiver is limited
to the Guarantor’s entry into the SPA and shall not extend to the consummation
of the sale pursuant to the SPA, which shall require an additional consent from
the Facility Agent. The Guarantor shall promptly notify the Facility Agent in
writing of the date of its entry into and its execution and delivery of the SPA.
The foregoing waiver shall automatically terminate upon the termination of the
SPA or the sale contemplated by the SPA.

Section 2. Continuation of Agreement. From and after the date first set forth
above, the Guaranty, the Facility Agreement and the other Finance Documents are
and shall remain in full force and effect and are hereby ratified and confirmed
in all respects. No provision of this letter agreement shall be deemed to waive
or modify any rights of the Facility Agent or any Lender under the Guaranty, the
Facility Agreement or the other Finance Documents, except to the extent
specifically set forth herein. The parties hereto acknowledge and agree that,
except to the extent specifically set forth herein, the provisions of the
Guaranty shall remain in full force and effect and that the execution of this
letter agreement by the Facility Agent does not operate as a waiver of any of
their respective rights, powers, or privileges under the Guaranty, the Facility
Agreement or the other Finance Documents, or be deemed to create a course of
dealing or otherwise obligate the Facility Agent or the Lenders to forebear or
enter into waivers under the same, similar or any other circumstances in the
future.

Section 3. General Provisions.

(a) This letter agreement shall constitute a Finance Document for all purposes.

(b) This letter agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of this letter agreement by
telecopy or other electronic imaging means (e.g. pdf) shall be effective as
delivery of a manually executed counterpart thereof.

(c) This letter agreement shall inure to the benefit of the Guarantor and the
Facility Agent in such capacity and on behalf of the Lenders and their
respective successors and assigns, except that the Guarantor shall not have the
right to assign its respective rights hereunder except as may be provided in the
Guaranty or the Facility Agreement.

(d) This letter agreement, together with the Guaranty, the Facility Agreement
and the other Finance Documents, contains the entire and exclusive agreement of
the parties hereto with reference to matters discussed herein and therein and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof and thereof.

 

2



--------------------------------------------------------------------------------

(e) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

Please indicate your acceptance of and agreement with the terms and conditions
set forth herein by signing in the space below.

 

Very truly yours, LLOYDS BANK PLC, as Facility Agent By:  

/s/ Jennifer Espiner

Name:  

Jennifer Espiner

Title:  

Associate Director

 

4



--------------------------------------------------------------------------------

AGREED AND ACCEPTED:

GUARANTOR:

THE HANOVER INSURANCE GROUP, INC.

 

By:  

/s/ Jeffrey M. Farber

Name:   Jeffrey M. Farber Title:   Executive Vice President and Chief Financial
Officer

 

5